Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2009

Tamara Klopfenstein v. Natl Sales & Sup
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2950




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Tamara Klopfenstein v. Natl Sales & Sup" (2009). 2009 Decisions. Paper 1466.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1466


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 08-2950


                             TAMARA KLOPFENSTEIN,
                                           Appellant

                                           v.

                       NATIONAL SALES AND SUPPLY, LLC
                      t/d/b/a NATIONAL SALES AND SUPPLY


                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           District Court No. 2-07-cv-04004
                    District Judge: The Honorable Berle M. Schiller


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   April 13, 2009

                        Before: McKEE, SMITH, Circuit Judges,
                            and STEARNS, District Judge *

                                (Filed: April 28, 2009)


                                        OPINION




SMITH, Circuit Judge.


      *
       The Honorable Richard G. Stearns, District Judge for the United States District
Court for Massachusetts, sitting by designation.

                                            1
       Tamara Klopfenstein filed a complaint in September of 2007 against her former

employer, National Sales and Supply, LLC., alleging claims under Title VII of the Civil

Rights Act of 1964 for gender discrimination, sexual harassment, and retaliation. After

discovery closed, Klopfenstein filed a motion for partial summary judgment on her

retaliation claim. National Sales filed a motion for summary judgment as to all of her

employment discrimination claims. The District Court, in a well reasoned opinion,

concluded that Klopfenstein had failed to establish a prima facie case for each of her

claims. For that reason, the District Court denied Klopfenstein’s motion and granted

summary judgment on all of her claims in favor of National Sales. This timely appeal

followed.1

       Klopfenstein argues that the District Court erred in granting summary judgment as

to each of her claims. After de novo review of the record, we are not persuaded. For

substantially the reasons set forth by the District Court, we will affirm the judgment of

the District Court.




       1
       The District Court had jurisdiction over Klopfenstein’s federal claims pursuant to
28 U.S.C. § 1331. We have final order jurisdiction under 28 U.S.C. § 1291. We exercise
plenary review over a grant of summary judgment. Farrell v. Planters Lifesavers Co.,
206 F.3d 271, 278 (3d Cir. 2000).

                                             2